—Appeal from a judgment of the Supreme Court (Demarest, J.), entered August 24, 1998 in St. Lawrence County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondents denying him additional jail time credit.
Petitioner is currently committed to the custody of the Department of Correctional Services and is serving a IV2 to 3-year prison term imposed upon his December 1997 conviction of attempted robbery in the third degree. Having been arrested on this charge in June 1997 and placed in jail, on December 17, 1997 when he was received by the Department of Correctional Services, he was duly credited with 189 days of certified jail time.
Petitioner thereafter commenced this CPLR article 78 proceeding seeking to challenge respondents’ refusal to also credit to the time served on the robbery conviction 60 days of jail time that he previously served from September 4, 1996 to November 2, 1996 in satisfaction of a 90-day definite sentence imposed following his 1996 conviction for petit larceny. Supreme Court dismissed the petition and we affirm. Contrary to petitioner’s argument, the documentary evidence supports Supreme Court’s conclusion that the 60 days of jail time that petitioner wants credited to his current sentence was served on a prior unrelated charge and, therefore, there is no basis for his claim for relief (see generally, Penal Law § 70.30 [3]). Petitioner’s remaining arguments have been examined and, to the extent that they have been preserved for appellate review or are properly included in the record on appeal, been found to be without merit.
Crew III, J. P., Yesawich Jr., Peters, Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed, without costs.